Citation Nr: 1145721	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability evaluation before December 7, 2006, and initial disability evaluation in excess of 10 percent since December 7, 2006, for service connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In September 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issues adjudicated in the July 2007 rating decision include, inter alia, entitlement to a compensable disability evaluation for right ear hearing loss, and entitlement to service connection for left ear hearing loss.  The Board notes that in October 2009, the RO granted entitlement to service connection for left ear hearing loss based upon clear and unmistakable error in the February 1981rating decision denying service connection for hearing loss in the left ear, but that the evidence before December 2006 warranted a noncompensable evaluation for both his left and right ear as a bilateral hearing loss disability.  Also in October 2009, the RO increased the Veteran's disability evaluation to 10 percent disabling for service connected bilateral hearing loss, effective December 7, 2006, the date of claim for increase.  As such, the Board has addressed the bilateral hearing loss as set forth on the first page of the decision. 

In April 2011, the Board remanded the case to afford the Veteran a VA examination to determine the current level of severity of the Veteran's service connected disability.  VA afforded the Veteran a VA examination in May 2011 and the examiner has issued a report.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives of April 2011.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Within a year after separation, the Veteran filed a claim for hearing loss.  In February 1981, the RO issued a rating decision granting service connection for the right ear but awarding a noncompensable rating (0%) and denying service connection for hearing loss in the left ear.  In December 2006, the Veteran filed a claim for service connection for the left ear hearing loss and a claim for an increased (compensable) rating for the service connected right ear hearing loss.  In October 2009, the RO granted entitlement to service connection for left ear hearing loss based upon clear and unmistakable error denying service connection for the left ear hearing loss in the February 1981 rating decision, but that the evidence before December 2006 warranted a noncompensable evaluation for his disability as a bilateral hearing loss disability.  That same month, the RO increased the Veteran's disability evaluation to 10 percent disabling for the service connected bilateral hearing loss, effective December 7, 2006, the date of claim for increase.  

Thus, the Board notes that as this case is now being treated as an initial rating case, the Board must consider all evidence before since separation and the filing of the claim for service connection by the Veteran in October 1980.  

Furthermore, at the time the Veteran initially sought service connection in October 1980, the Diagnostic Codes for hearing loss used different schedular rating criteria.  When a law or regulation changes the most favorable version applies and where an effective date is specified but there is no provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded. VAOPGCPREC 7-2003 (Nov. 19, 2003) (addressing the holding in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) overruling Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).)  See also VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

So, here, both the old and the new rating criteria must be applied to determine whether the Veteran is entitled to a compensable rating.  In rating the bilateral hearing disability for the period prior to the effective date of the revisions, only the old rating criteria may be applied, but both the old and the new rating criteria, whichever is most beneficial to the Veteran, will be applied for the period beginning as of the effective date.  The current rating criteria became effective December 17, 1987.   VAOPGCPREC 3-2000 (2000).

Prior to December 1987, evaluations of bilateral hearing loss range from noncompensable to 80 percent based upon organic impairment of hearing acuity within the conversational voice range (500 to 2,000 cycles per second) as measured by the results of either controlled speech reception tests or pure tone audiometry reported as a result of Department of Veteran Affairs regional office or authorized audiology clinic examinations.  38 C.F.R. § 4.85, Diagnostic Codes 6282, 6287, 6291, 6294, 6296, and 6297 (effective prior to December 18, 1987).

The Board has reviewed all audiological examinations of record and has determined they are adequate to rate the Veteran's bilateral hearing loss under the old pre- 1987 rating criteria based upon pure tone audiometry.  As to the controlled speech reception tests, the disability rating for hearing loss was derived from the application of two tables.  Table VI correlates the average speech reception decibel loss with the ability to discriminate speech, providing a letter to represent the "literal designation" of the hearing impairment when the results of controlled speech reception tests are used.  There are six literal designations of speech impairment, each of which is represented by a letter (A, B, C, D, E, or F).  Table VII is used to determine the percentage evaluation at the intersection of the literal designations for both ears.  

In the Veteran's case, he has been tested in November 1980, March 1988, June 2007, and March 2011.  The Board notes an attempted test in November 2000 was deemed not adequate for rating purposes as the VA audiologist found the presence of a non-organic pseudohypacusic overlay in the results.  The November 1980 and March 1988 report contain sufficient information to apply the pre- 1987 rating criteria based upon controlled speech reception testing.  The June 2007 and March 2011 VA examination reports, conforming to the current rating criteria, do not report the average speech reception decibel loss.  The Board has determined that a remand is needed to determine whether the audiologist's notes, worksheets, or other contemporaneous documentation contains the missing information to allow rating of the Veteran's disability under both the old and new rating criteria.

Furthermore, once this information has been obtained, the RO should readjudicate the claim under both sets of rating criteria in accordance with 38 C.F.R. § 3.114.

Accordingly, the case is REMANDED for the following action:

1.  Request the worksheet, notes, and any other documentation generated by the VA audiologists at the June 2007 and March 2011 VA examinations that might reflect the average speech reception decibel loss.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the foregoing development is completed, adjudicate the claim under both the pre- 1987 rating criteria and the current rating criteria for bilateral hearing loss for the period since the current rating criteria become effective on December 18, 1987.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


